
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2



INDEPENDENT CONTRACTOR AGREEMENT

(Office Services)


THIS INDEPENDENT CONTRACTOR AGREEMENT ("Agreement") is made and entered into
effective as of November 4, 2008, 2008 by and between Venoco, Inc. ("Venoco"),
whose address is 370 17th St., Suite 3900, Denver, CO 80202, and Mark A. DePuy
("Independent Contractor"), whose address is 39 Nighthawk, Irvine, CA 92604.

RECITALS:

A.Venoco is in the oil and gas production business.

B.Independent Contractor possesses unique skills and experience in the areas of
business and project management, and is in the business of providing consulting
services in such areas.

C.Venoco wishes to engage Independent Contractor to provide services within
Independent Contractor's area of expertise, and Independent Contractor wishes to
accept such engagement, on the terms and conditions set forth in this Agreement.

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

1.SERVICES TO BE PERFORMED BY INDEPENDENT CONTRACTOR

1.1Specific Services.    Independent Contractor agrees to assist Venoco by
providing the following consulting services ("Services"):

Assisting and supporting Venoco's Full Field Development Project for a minimum
of 80 hours per month, as mutually agreed upon by Venoco and Independent
Contractor at Venoco's Carpinteria offices.

1.2Method of Performing Services.    Independent Contractor shall determine the
method, details, and means of performing the Services.

1.3No Substitution.    No assignment of this Agreement or substitution of
another individual or company for Independent Contractor will be made without
Venoco's express written approval.

1.4Term and Termination.

a.This Agreement will terminate on December 31, 2008.

b.Notwithstanding any other provision of this Agreement, Venoco may terminate
this Agreement immediately upon written notice to Independent Contractor in the
event that Independent Contractor violates the terms of this Agreement or fails
to produce a result that meets the specifications set by Venoco, and, upon such
termination, Venoco shall have no further liability hereunder. Upon such notice
by Venoco, Independent Contractor is not authorized to perform any other
Services under this Agreement.

c.All invoices for Services performed or expenses incurred prior to the
effective date of termination shall be paid promptly in accordance with the
invoice reflecting such charges and expenses.

1.5Status As Independent Contractor.    Independent Contractor shall perform the
Services as an independent contractor. Independent Contractor is not an employee
of Venoco and is not entitled to any rights or benefits afforded to Venoco's
employees, including such benefits as Workers' Compensation insurance, health
insurance, sick leave, retirement benefits or any

1

--------------------------------------------------------------------------------



other employment benefit. Independent Contractor shall be responsible for
procuring at Independent Contractor's own expense all Workers' Compensation
insurance (if applicable), disability insurance, auto insurance (if required to
drive an automobile as part of the Services), unemployment insurance, permits,
licenses and other requirements for Independent Contractor's performance of
Services. Independent Contractor is not authorized to assume or create any
obligation or responsibility, express or implied, on behalf of, or in the name
of, Venoco or to bind Venoco in any manner, unless, in each instance,
Independent Contractor shall receive the prior written approval of Venoco to so
assume, obligate, or bind Venoco.

1.6Payment of Taxes.    Independent Contractor is solely responsible for paying
when due all income taxes, including estimated taxes, payroll taxes, and other
taxes incurred as a result of the fees and expenses paid by Venoco to
Independent Contractor for Services. Venoco shall issue an Internal Revenue
Service Form 1099, and comparable state form, to Independent Contractor with
respect to the compensation paid pursuant to this Agreement. Independent
Contractor shall indemnify, defend and hold Venoco free and harmless from and
against any demands or claims for any taxes, interest or penalties assessed by
any taxing authority with respect to sums paid to Independent Contractor
pursuant to this Agreement.

1.7No Authority to Bind.    At no time during the term of this Agreement shall
Independent Contractor make any commitment or representation that would in any
way obligate or bind Venoco without Venoco's specific written authorization.

1.8Indemnification.    Independent Contractor shall indemnify Venoco and hold
Venoco, its directors, employees, and agents harmless from and against any and
all causes of action, claims, damages, demands, or expenses of every kind and
character arising from all damage to or loss of property and/or on account of
injury to or death of any person or persons resulting directly from Independent
Contractor's negligence or intentional misconduct in the performance of this
Agreement.



2.COMPENSATION

Venoco shall compensate Independent Contractor for Services as follows:

2.1Base Fee.    Venoco agrees to pay Independent Contractor $175.00 per hour for
Services. Travel time between Independent Contractor's home/office to
Venoco, Inc. shall not be billed as Sevices. Such fee shall be paid within
30 days of receipt of an adequately documented invoice, which shall be submitted
every one or two weeks after Independent Contractor's commencement of Services.

2.2Expense Reimbursements.    In addition, Venoco agrees to reimburse
Independent Contractor for Independent Contractor's travel and lodging expenses
and other incidentals as pre-approved by Venoco.



3.PROPRIETARY INFORMATION

3.1Protection of Confidential Information.    In conjunction with Independent
Contractor's provision of Services, it may be necessary for Venoco to provide
Independent Contractor with access to Venoco's trade secret information or other
information considered proprietary or confidential to Venoco ("Confidential
Information"). Independent Contractor agrees to use all reasonable efforts to
safeguard Venoco's Confidential Information from unauthorized use or disclosure,
and to maintain the confidentiality of such information. Independent Contractor
agrees to refrain from using or disclosing Venoco's Confidential Information for
any purpose other than the performance of Services without Venoco's prior
written consent. Independent Contractor further agrees not to transfer or
disclose Venoco's Confidential Information to anyone who is not a Venoco
employee without Venoco's written permission. For purposes of this Agreement,

2

--------------------------------------------------------------------------------



Venoco's Confidential Information includes, without limitation, information not
generally known outside Venoco, which is disclosed or provided to Independent
Contractor in connection with the performance of Services, or acquired,
prepared, or developed by Independent Contractor in the performance of those
Services and cost and financial information, plant design and operation data,
the training, operating and design materials to be developed by Independent
Contractor pursuant to this Agreement, lease information, technical data and
computer software, and any other information relating to Venoco's business
practices, employees, organization, suppliers, and customers. Proprietary or
confidential information need not be in a written or tangible form, and need not
be specifically identified as such by Venoco.

3.2Survival of Duty to Protect Venoco's Confidential Information.    Independent
Contractor agrees that upon termination of this Agreement, Independent
Contractor will promptly and without request return to Venoco all Confidential
Information and all other data or documents (and all copies thereof in any
format) pertaining to Venoco or its business that came into Independent
Contractor's possession or control during performance of the Services. Section 3
(Proprietary Information) shall survive the termination of this Agreement.

3.3Agreement Not To Solicit Employees.    Independent Contractor agrees that
while performing Services for Venoco, and for a period of one year after the
termination of this Agreement, Independent Contractor will not directly or
indirectly, either alone or with others, solicit or entice any Venoco employee
to leave Venoco or to work for anyone in competition with Venoco.



4.GENERAL PROVISIONS

4.1Notice.    Any notice required to be given under this Agreement by one party
to the other may be effected by personal delivery in writing or by mail,
Registered or Certified, postage pre-paid, with return receipt requested.
Notices delivered personally will be deemed communicated as of the date of
receipt. Mailed notices shall be deemed communicated as of the third day after
mailing.

4.2Arbitration.    Venoco and Independent Contractor agree that, except as
expressly set forth in this Agreement, any and all disputes that arise between
Independent Contractor and Venoco, its officers, directors, employees, or
agents, shall be submitted to final and binding arbitration. This agreement to
submit claims to binding arbitration shall not apply to or cover actions seeking
injunctive and/or equitable relief including, but not limited to, actions
arising out of the misuse and/or unauthorized disclosure of Venoco's
Confidential Information, for which the parties may seek injunctive relief or
other equitable remedies from a court of competent jurisdiction. Arbitration
under this Agreement shall be conducted in Denver, Colorado and shall be before
a single neutral arbitrator. The American Arbitration Association ("AAA") shall
submit a list of persons meeting the criteria outlined above, and the parties
shall select the arbitrator in the manner established by the AAA. The arbitrator
shall conduct a hearing no later than sixty days after submission of the matter
to arbitration, and a written decision shall be rendered by the arbitrators
within thirty days of the hearing. Any payment due pursuant to the arbitration
shall be made within fifteen days of the arbitrator's decision. Costs of such
arbitration (filing fees, arbitrator fees, etc.) shall be borne equally by the
parties. This mutual obligation to submit disputes and claims to binding
arbitration shall survive the termination of Independent Contractor's Services,
and shall apply to any claim whether it arises or is asserted during or after
Independent Contractor's engagement pursuant to this Agreement. If any part of
this agreement to arbitrate is found to be void or otherwise unenforceable, the
remaining portion of this agreement to arbitrate shall continue in full force
and effect.

3

--------------------------------------------------------------------------------



4.3Entire Agreement.    This Agreement supersedes any and all agreements, either
oral or written, between the parties with respect to the rendering of Services
and contains all representations, covenants and agreements between the parties
with respect to the rendering of Services by Independent Contractor. Any
modification of this Agreement will be effective only if it is in writing and
signed by the party to be charged.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date set forth above.

Venoco:   Independent Contractor:                  Venoco, Inc.                 
        By:   /s/ Ed O'Donnell


--------------------------------------------------------------------------------

  /s/ Mark DePuy

--------------------------------------------------------------------------------

Its:   Senior Vice President


--------------------------------------------------------------------------------

  Name:   Mark DePuy

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2



INDEPENDENT CONTRACTOR AGREEMENT (Office Services)
